Citation Nr: 0501741	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-18 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada




THE ISSUE

Entitlement to service connection for hypertension.




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel









INTRODUCTION

The veteran served on active duty from April 1980 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hypertension.


FINDING OF FACT

Competent evidence of a nexus between the post service 
diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following the veteran's discharge from service, is not 
of record.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service nor 
may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously-denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection for hypertension.  The 
discussions in the November 2001 rating decision, the May 
2003 statement of the case, the July 2004 supplemental 
statement of the case, and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, an August 2004 letter effectively furnished notice 
to the veteran of the types of evidence necessary to 
substantiate the claim for service connection, as well as the 
types of evidence VA would assist her in obtaining and what 
she should do.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO advised the veteran to submit any additional 
information or evidence in the case.

Although the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
The veteran was adequately furnished with the type of notice 
required by the VCAA and has had an opportunity to identify 
evidence and submit evidence in connection with her claim for 
service connection.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error, 
as it pertains to this issue.  The RO's subsequent actions 
and notice to the veteran effectively cured any VCAA notice 
defect.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The veteran was informed of the evidence necessary to 
substantiate her claim.  The provisions of VCAA have been 
substantially complied with and no useful purpose would be 
served by delaying appellate review of this claim for further 
notice of VCAA.

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, VA and private medical records, and 
statements from the veteran.  The veteran has been provided 
with two VA examinations in connection with her claim, to 
include a medical opinion relating to the issue on appeal.  

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran contends that service connection for hypertension 
is warranted.  She states that although she was diagnosed 
with hypertension in January 1996, and that because she had a 
full-blown diagnosis at that time, it would indicate that 
hypertension had manifested within one year following her 
discharge from service.  She also argues that she was not 
formally discharged from service until June 1996, which would 
place her diagnosis of hypertension "in service."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
for hypertension may be granted if manifest to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2004).  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims's case law, lay observation is 
competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  
In addition, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for hypertension.  The service 
medical records show that the veteran had some elevated blood 
pressure readings during service.  There was, however, no 
diagnosis of hypertension, and the veteran's elevated blood 
pressure readings were sporadic in that the elevated blood 
pressure readings did not remain chronically elevated.  An 
October 1994 service medical record shows a blood pressure 
reading of 127/76.  An October 1994 report of medical 
examination shows a blood pressure reading of 132/72.  A 
January 1995 VA examination report shows a blood pressure 
reading of 130/80.  A March 1995 VA outpatient treatment 
report shows a blood pressure reading of 142/89.  A May 1995 
VA examination report shows blood pressure readings of 140/89 
and 140/85.  A January 1996 private medical record shows a 
finding that the veteran's blood pressure was "a bit 
elevated."  The blood pressure reading was not reported on 
the treatment record, nor was a diagnosis of hypertension 
entered.  An August 1996 private medical record shows a blood 
pressure reading of 150/105 with a diagnosis of hypertension.  
This is the first time that hypertension was objectively 
diagnosed by a medical professional.  Therefore, the first 
diagnosis of hypertension was well over a year following the 
veteran's discharge from service.  

Additionally, the blood pressure readings shown within the 
first year of the veteran's discharge from service do not 
show manifestations of hypertension to a compensable degree.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2004).  Under 
that Diagnostic Code, a compensable evaluation for 
hypertension contemplates diastolic pressures predominantly 
100 or more or systolic pressures predominantly 160 or more.  
The veteran's diastolic blood pressure readings during that 
first year following her discharge from service are 89 and 
below and the systolic blood pressure readings are 142 and 
below.  See id.  More importantly, a VA examiner reviewed the 
veteran's claims file and determined that hypertension was 
not shown prior to January 1996.  Therefore, there is no 
objective and/or competent evidence of hypertension either in 
service or manifestations of such within one year following 
the veteran's discharge from service.  Again, the Board is 
aware that the veteran had some elevated blood pressure 
readings during that one-year period following her discharge 
from service, but none of them meet the criteria for a 
compensable evaluation under Diagnostic Code 7101.  See id; 
see also 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

Although the veteran has attributed her hypertension to 
service, she has not been shown to have the requisite 
knowledge of medical principles that would permit her to 
render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  There is no competent evidence of 
record that the veteran had hypertension in service or 
manifestations of hypertension to a compensable degree within 
one year following her discharge from service.  

The veteran had asserted that she was not formally discharged 
from service until June 1996, which would place the diagnosis 
of hypertension within service.  She has submitted an 
"Honorable Discharge" document showing that she was 
honorably discharged from the United States Air Force in June 
1996.  Even accepting such documentation as evidence that she 
was discharged from the Air Force in June 1996, it does not 
mean that the veteran was on "active duty" until June 1996.  
Rather, the veteran's DD Form 214 shows she was discharged 
from active duty in November 1994 and placed on temporary 
disability.  Additionally, an October 1994 service record 
shows that the veteran was "relieved from active duty" 
effective 21 November 1994.  Therefore, her period of 
"active duty" stopped in November 1994.  See 38 U.S.C.A. 
§ 1110 (service connection is warranted for a disability due 
to disease or injury contracted in line of duty in the active 
military, naval, or air service).  The Board finds that the 
veteran's period of active duty terminated as of 21 November 
1994, and hypertension was not shown to a compensable degree 
within the one-year period following her discharge from 
active service.  

In sum, the veteran's claim of service connection for 
hypertension cannot be granted because she has not brought 
forth competent evidence of a nexus between the current 
diagnosis of hypertension and service, to include 
manifestations of such to a compensable degree within one 
year following her discharge from active duty.  As stated 
above, there is competent evidence from a medical 
professional that hypertension was not shown until after the 
one-year period following her discharge from active duty.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hypertension, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for hypertension is denied.



___________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


